Citation Nr: 1302078	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss disability.

2.  Entitlement to service connection for disabilities of the feet, including flat feet (pes planus).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1990. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file. 

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, the issue pertaining to service connection for disabilities of the feet has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

The issue of service connection for tinnitus is decided herein, whereas the issues of entitlement to a compensable rating for bilateral hearing loss disability and service connection for disabilities of the feet, including flat feet (pes planus), are addressed in the REMAND that follows the ORDER section of this decision.  



FINDING OF FACT

The Veteran's tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim for service connection for tinnitus by way of a June 2009 letter.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012). 

I.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

II.  Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that exposure to in-service acoustic trauma, specifically exposure to noise associated with his duties in an Army field artillery unit, led to his tinnitus.  His duties for 6 years involved close, repeated exposure to large artillery cannon fire.  The Veteran's DD 214 confirms his military occupational specialty as a cannon crewmember.  Service connection is in effect for bilateral hearing loss disability and acoustic trauma is conceded.  

The Veteran testified before the undersigned that his tinnitus began in service.  He reported experiencing ringing in the ears when he was around the cannons he was firing.  Upon direct questioning by the undersigned, the Veteran reiterated his assertion that the ringing in the ears started in service and got worse since that time. 

Service treatment records do not reflect formal findings of tinnitus.  A June 2009 VA audiology consultation report reflects that the Veteran had difficulty hearing in background noise for the past 7 years.  Other ear-related symptoms were denied.  Bilateral sensorineural hearing loss was found based on audiometry testing.  

The Veteran was afforded a VA audiology examination in July 2009 by an examiner who reviewed the claims file.  The examiner noted the Veteran's history of in-service acoustic trauma as well as the Veteran's complaints of hearing loss within a year of service separation and tinnitus with an onset date of 1994 and 1995.  Following audiogram, the diagnosis was bilateral sensorineural hearing loss and tinnitus.  The examiner opined that, given the reported onset of hearing loss, it was at least as likely as not that the Veteran's bilateral hearing loss disability was a result of noise exposure in service.  However, citing the reported onset of 1994 or 1995, the examiner opined that it was not at least as likely as not that tinnitus was due to service.  The examiner did observe that as the symptoms of both hearing loss and tinnitus were longstanding it would seem as least as likely as not that they are associated with each other.  

At his May 2011 hearing before the undersigned, the Veteran reported that his tinnitus began in service and was associated with firing cannons.  In 2009, it appears that he gave the examiner an approximate onset date of 1994.  He has clarified in his testimony that the onset of tinnitus was in service.  

The medical evidence thus confirms the Veteran currently has tinnitus.  While the medical opinion evidence is against the claim, based on the Veteran's apparent contradictory report of incurrence in 1994 or 1995, he has explained in his testimony that the tinnitus began in service. 

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the testimony of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran statements here establish continuity of symptomatology such as to enable a grant of service connection for tinnitus.  In essence, the Veteran testified that he experienced tinnitus in service from the cannons but he did not have continuous tinnitus but rather recurrent tinnitus at that time.  Eventually, the ringing did not stop.  Moreover, the fact that the Veteran has been granted compensation for service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Additionally, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  This is of particular significance in this case as the Veteran is service-connected for hearing loss and the examiner indicated that tinnitus is associated with the hearing loss.

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

I.  Evaluation of Hearing Loss Disability

The Veteran contends that his hearing loss is more severe than his current disability rating reflects and has in fact worsened since the last examination. 

The Veteran's most recent VA audiological evaluation was performed in July 2009.  

The U. S. Court of Appeals for Veterans Claims has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

At his hearing before the undersigned, the Veteran testified that his hearing has worsened.  He reported that he has difficulty hearing in many situations.  He testified, in essence, that he felt that an examination to assess the current level of his hearing loss could be helpful to his claim. 

In light of the Veteran's assertions, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of this disability. 

II.  Disabilities of the Feet 

The Veteran asserts that service connection is warranted for his flat feet.  He argues, in essence, that his flat feet, noted at entrance to service on his induction physical examination report, were aggravated beyond the natural progress of the disease during service.  He testified that he complained often to his superiors about his feet but was basically given rest and told to take ibuprofen.  He reported that he was made aware that going to sick call too often for this problem would be detrimental to his career.  

Asymptomatic second degree pes planus was noted in the Veteran's May 1984 enlistment examination report.  An undated periodic examination was negative for pes planus.  An August 1990 medical evaluation board examination for the left knee did not indicate pes planus.  Post service records show mention of pes planus in a December 2002 VA treatment record.  This indicates that the problem was present for approximately two months.  Additional treatment records include a May 2012 podiatry consultation showing treatment for multiple foot problems including pes planus, metatarsalgia, and showing a prior medical history of congenital metatarsus varus.  A November 2010 medical record included diagnoses of plantar fasciitis, heel neuritis on the left and mild forefoot varus.   

Crucially, there is no medical opinion of record attributing any of the Veteran's current bilateral foot disabilities to his active duty service, or ruling out any such connection.  Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Accordingly, a VA foot examination should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran reported that he has received treatment through VA facilities in Pittsburgh and Nashville since approximately 1990.  Accordingly, VA records dated prior to 1999 should be requested.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records dating from 1990 to 1999 from the VA Medical Centers in Pittsburgh and Nashville.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected hearing loss disability.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed. 

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  In addition, the examiner must provide an assessment of any effects of the hearing loss disability on the Veteran's occupational functioning and daily activities. 

3.  Then, obtain a VA medical opinion by a VA examiner regarding the Veteran's claim for service connection for disabilities of the feet, including flat feet (pes planus).  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner should clarify the Veteran's current relevant diagnosis or diagnoses, if any.  

a.  Regarding pes planus, explain whether it is a congenital defect or disease.  Please provide a complete explanation for the opinion.  

Indicate whether the Veteran has congenital metatarsus varus and, if so, explain whether it is a congenital defect or disease.  Please provide a complete explanation for the opinion.  

[Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  

b.  If either is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the feet.  Please provide a complete explanation for the opinion.  

c.  If congenital metatarsus varus is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.  

d.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing congenital metatarsus varus WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase during service was due to the natural progress.  Please provide a complete explanation for the opinion.  

e.  If pes planus is a disease, was it at least as likely as not aggravated (i.e., permanently increased in severity) during that period of service?  Please provide a complete explanation for the opinion.  

f.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.  

g.  With respect to other diagnosed disabilities, including heel neuritis on the left, metatarsalgia and plantar fasciitis, is at least as likely as not that each disability began in or is related to service.  Please provide a complete explanation for the opinion.  

The examiner's attention is directed to the Veteran's in-service diagnosis of pes planus at induction, his assertions that he had ongoing pain in his feet during service, and the recent findings of multiple foot disabilities in November 2010 and May 2012 VA treatment notes.  

Note:  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted and then, after ensuring the examination reports are adequate, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


